
	

113 HR 2927 IH: No Taxation Without Verification Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2927
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prevent the implementation of certain tax and fee
		  provisions of the Patient Protection and Affordable Care Act until the
		  Secretary of the Treasury certifies that reporting requirements relating to
		  employer status and employee income levels and health care status may be made
		  with 100 percent accuracy and without fraud.
	
	
		1.Short titleThis Act may be cited as the
			 No Taxation Without Verification Act
			 of 2013.
		2.Certification
			 that reporting requirements relating to employer status and employee income
			 levels and health care status may be made with 100 percent accuracy and without
			 fraudNo tax or fee imposed
			 by, and no reduction in a deduction, exclusion or other tax benefit made by,
			 the Patient Protection and Affordable Care Act (including any amendments
			 therein) shall be implemented for any period before the Secretary of the
			 Treasury, or the Secretary’s designee, certifies that the reporting
			 requirements relating to employer status and employee income levels and health
			 care status may be made with 100 percent accuracy and without fraud.
		
